DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 19, 2021 has been entered. 

Status of Claims
This office action is in response to arguments and amendments entered on November 19, 2021 for the patent application 16/124,017 originally filed on September 6, 2018. Claims 1, 10, and 13 are amended. Claims 1-22 remain pending. The first office action of December 4, 2020 and second office action of June 21, 2021 are fully incorporated by reference into this office action.


Response to Amendment
Applicant’s amendments to claims have been noted by the Examiner.
Amendments made to the claims are not sufficient to overcome the outstanding 35 USC 101 rejections, for the reasons given below.
Applicant’s arguments in the After Final response filed September 21, 2021 were persuasive. Therefore, the outstanding 35 USC 103 rejections are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 


Claims 1-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claims 1, 10, and 13 are each directed to “a method” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “modifying driving behaviors,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “receiving a set of modifiers associated with driving behaviors; selecting, based on responses of a cohort of drivers to at least some of the set of modifiers, a subset of the set of modifiers; transmitting the subset of the set of modifiers to a driver of a vehicle; collecting first data during a first operation of the vehicle; detecting, using the first data, a first action performed by the driver during the first operation of the vehicle; in response to detecting the first action, push one or more modifiers from the subset of the set of modifiers to the driver; receiving a first dataset including the first data and corresponding to a first behavior of the driver in response to push the one or more modifiers from the subset of the set of modifiers to the driver; detecting changes from the first action to a second action of the driver based on the first dataset; altering the subset of the set of modifiers to an updated subset of the set of modifiers based on the detected changes; and transmitting the updated subset of the set of modifiers to push one or more modifiers of the updated subset of the set of modifiers to the driver.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a mobile device” and “one or more sensors of the mobile device” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “modifying driving behaviors,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.” 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., “a mobile device” and “one or more sensors of the mobile device” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 2-9, 11-12, and 14-22 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-9, 11-12, and 14-22 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claims 1, 10, and 13. 
Therefore, claims 1-22 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Response to Arguments
The Applicant’s arguments filed on November 19, 2021 related to claims 1-22 are fully considered, but are not persuasive.

The Applicant respectfully argues that the "mobile device as an element of the claim is an integral part of the inventive concept, not merely an incidental element used to "perform the same functions that a human would perform," as the Office states."
The Examiner respectfully disagrees. In the context of the instant claims, the mobile device is a generic computing device that is used to perform actions that could be performed by humans without aid of a computer. There is nothing in the claims to suggest that the mobile device is anything but a generic mobile device. Claiming a concept performed on a generic computer or is merely using a computer as a tool to perform the concept is considered to recite a mental process (see MPEP 2106.04(a)(2)(III)(C)).

The Applicant respectfully argues that "operating the sensors of the mobile device to collect the sensor data cannot be practically performed in the human mind. Further, collecting the sensor data from the one or more sensors of the mobile device is not simply an extra-solution activity."
The Examiner respectfully disagrees. The claimed sensors are generic sensors included with conventional mobile devices, used as a tool to perform a mental process. The use of the sensors amounts to necessary data gathering, which are insignificant extra-solution activity (see MPEP 2106.05(g)).

The Applicant respectfully argues that claim 1 "does not merely link the alleged judicial exceptions of "data gathering and manipulation" to a technical field."
The Examiner respectfully disagrees. The cited actions of "causing the mobile device to push the one or more modifiers...," and "transmitting the updated subset of the set of modifiers to the mobile device..." are generic functions directed to sending information between mobile devices or between servers and mobile devices.

The Applicant respectfully argues that "using the obtained data to take corrective action, such as by providing an updated subset of modifiers to the mobile device, is another meaningful limitation that integrates the judicial exception into the overall mobile device control and accordingly practically applies the alleged exception, such that the claim is not directed to the judicial exception."
The Examiner respectfully disagrees. The limitations of claim 1 do not provide any improvements to the functioning of a computer or to any other technology or technical field. The claim limitations amount to necessary data gathering (the “collecting,” "receiving," and "detecting" steps of the claims) and outputting (the "transmitting" and "pushing" of the claims).


Therefore, the 35 USC 101 rejections are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Trottier et al. (US 2017/0196196) Animal interaction devices, systems and methods
Erickson et al. (US 2018/0061237) Modifying behavior of autonomous vehicle based on advanced predicted behavior analysis of nearby drivers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SA/               Examiner, Art Unit 3715                                   

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715